Order entered November 13, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00489-CR

                              MARTIN ARMIJO, JR, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-76053-T

                                            ORDER
       Before the Court is appellant’s November 9, 2018 second motion for extension of time to

file his brief. We GRANT appellant’s motion and ORDER appellant’s brief filed on or before

November 21, 2018. If appellant’s brief is not filed by November 21, 2018, this appeal may be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE